Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 11-12
Cancelled: None
Added: None
Therefore, claims 1-12 are currently pending in the instant application.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-18 directed to “arrangements of adaptations of instruments in a vehicle” non-elected without traverse.  Accordingly, claims 13-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication with Christopher H. Bond on 01/10/2022.


13. (cancelled)

14. (cancelled)

15. (cancelled)

16. (cancelled)

17. (cancelled)
 
18. (cancelled)

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance:

With respect to independent claim 1, A vehicle display device comprising: a display portion attached to a vehicle; and a processor configured to: acquire a position of driver’s viewpoint of the display portion relative to a reference viewpoint, determine a change in the position of the driver's viewpoint from the reference viewpoint, and determine an amount of angular change from the reference viewpoint to the driver's viewpoint, the driver's viewpoint being a position where a driver's line of sight is to a central position of the display portion, and the driver's line of sight from the reference viewpoint to the display portion being perpendicular to the display portion; 
acquire image data for generating display images to be displayed on the display portion; and
generate the display images based on the image data and display the display images on the display portion, wherein: 
the image data includes movement suppression image data and movement promotion image data, each of the display images generated from the movement suppression image data being displayed 
the processor is further configured to determine the first angle of rotation and the second angle of rotation based on the change in the position of the driver's viewpoint from the reference viewpoint;
the processor is further configured to determine the first movement amount and the second movement amount based on the change in the position of the driver's viewpoint from the reference viewpoint; 
the first movement amount is less than the second movement amount.
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein the first angle of rotation is less than the second angle of rotation; and 
in response to the position of the driver's viewpoint changing from the reference viewpoint, the processor is further configured to generate the display images based on the movement suppression image data rotated about the centers of rotation by the first angle of rotation and to generate the display images based on the movement promotion image data rotated about the centers of rotation by the second angle of rotation, and to display the rotated display images on the display portion.
The similar idea is embodied in the similar device of independent claim 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625


/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625